Citation Nr: 1742898	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-17 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for muscle and joint pain along with fatigue and chronic sore throat due to a qualifying chronic disability.

2.  Entitlement to service connection for a sleep disorder diagnosed as sleep apnea to include as due to a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1973 to July 1977.  He later served in the Army National Guard and active duty in the Army from May 2001 to October 2001 and from July 2005 to September 2006.  The Veteran has Vietnam and Gulf War era periods of service, and served in Southwest Asia from September 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2011 and rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

The present issues were previously before the Board in July 2015.  They were remanded for further development and in order to afford the Veteran VA examinations.  

In March 2013 and August 2014, the Veteran testified before a Decision Review Officer (DRO).  In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  The hearing transcripts are associated with the electronic record.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.




FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War from September 2005 to September 2006.

2.  The Veteran does not have any undiagnosed illness or medically unexplained chronic multisymptom illness manifested by muscle and joint pain along with fatigue and chronic sore throat.

3.  The Veteran's does have a sleep disorder that is causally or etiologically related to a disease, injury, or incident in service, to include exposure to environmental hazards in the Southwest Asia theater of operations.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for muscle and joint pain along with fatigue and chronic sore throat, to include as due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for a sleep disorder are met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1116, 1117, 1131, 5107 (West 2015); 38 C.F.R. §§ 3 .l (d), 3.6(a), 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board notes that VA's duty to notify was satisfied by letters sent to the Veteran in May 2007, August 2008, April 2011, March 2013, May 2013 and July 2013.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records (STRs), private treatment records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations for his claims in June 2007, July 2011, August 2011, October 2011, November 2014 and December 2015.  The VA examiners reviewed the Veteran's claims file, medical records and conducted in-person interviews.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

During the April 2015 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303 (b), 3.307. 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

With regard to claims based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a "qualifying chronic disability" that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Muscle and Joint Pain with Fatigue and Chronic Sore Throat

The Veteran claims service connection for muscle and joint pain along with fatigue and chronic sore throat due to a qualifying chronic disability.  While in service the Veteran worked as an aircraft mechanic.  

Upon review of the evidence of record, the Board finds that service connection pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 for Persian Gulf Veterans with qualifying chronic disabilities is not warranted.

A review of the Veteran's private medical records shows complaints of fatigue and difficulty sleeping in May 2002, September 2006 and November 2007.  The Veteran has been diagnosed with sleep apnea caused by upper airway resistance.  

The Veteran argued in November 2011 that he had muscle and joint pain along with fatigue and sore throat due to an undiagnosed illness, present over six months, and compensable to at least 10 percent.  See VA Form 21-4138 (November 2011).  The Veteran testified in April 2015 that he had environmental exposure to toxins released from burn pits, which were used as the primary means of refuse disposal, during his Southwest Asia tour of duty and argued that his problems were related thereto.  He further testified that he had unexplained joint pain, persistent cough, and sore throat.  The Veteran reported some pain after returning from Iraq that progressively worsened in the subsequent years from bearable to unbearable. 

A private treatment note dated in January 2003 reflects complaints of fatigue and, in March 2004, iron deficiency anemia was found.  A December 2006 private treatment note again reflects chronic fatigue.  A December 1995 Report of Medical History shows that the Veteran complained of swollen or painful joints, specifically stiffness in his hands.  However, in subsequent Report of Medical Examinations, including December 2001 and May 2007, the Veteran reported normal mouth and throat, upper extremities, lower extremities, feet and spine.  

The Veteran was released from his last period of active duty in September 2006.  Roughly nine months later, report of VA examination dated in June 2007 reflects that the Veteran denied history of malaise, and fatigue.  However, the Veteran had renewed complaints that he shared with his private physician in November 2007. November 2007 private treatment notes indicate:  "Fatigue with snoring and daytime tiredness. All suggestive of an element of sleep apnea syndrome."  A March 2009 private treatment note reflects an impression for polyarthralgias without arthritis.  The note indicates that the Veteran presented to his physician:
...because he's just not feeling well, having just a lot of joint aches, especially in his wrists and elbows although other joints have been bothering him at least for the past couple of months or so.  No injuries to any of these.  He tends to get tingling sensation in his hands at times.  In any event the achiness pretty much lasts all day, not just in the morning.

A private treatment record dated in September 2010 reflects an impression for chronic recurrent polyarthralgias and myalgias of unclear etiology.  A May 2011 note reflects that the Veteran presented with complaints of left neck and shoulder area soreness, of a couple months duration and without injury.  The Veteran reported attempts at weight loss, fatigue, some dyspnea on exertion, and chronic sensation in throat "like there is something down there."  It was noted that an ENT evaluation was negative, to include reflux.

Report of VA examination dated in June 2011 reflects complaints of painful throat and difficulty swallowing.  The Veteran reported a sensation in his throat and some mild dysphagia in which liquids and solids can get the feeling of being stuck on an intermittent basis.  He states that he has undergone evaluation including ENT evaluation with nasal pharyngoscopy which demonstrated no specific etiology for his symptom of dysphagia.  The examiner stated that "The diagnosis of this condition would be dysphagia or global sensation not otherwise specified."  The examiner indicated that there has been no etiology identified for his symptoms or complaints.  Therefore, this would represent an undiagnosed illness with the symptoms as described that (according to the veteran) had its onset while on active military duty in service in the Gulf War.  Also, the examiner noted that the Veteran worked as a groundskeeper and walked 3-4 miles a day for the past 6 months.
Report of VA joint examination dated in July 2011 reflects evaluation of the Veteran's chronic fatigue complaints along with the etiology of his painful joints.  By history, the Veteran had onset of dyspnea and joint pain during his deployment to Iraq that worsened with carrying heavy loads.  He treated with acetaminophen, which helped.  He denied specific treatment while in Iraq.  He noticed progressively worsening pain symptoms after his deployment.  He worked as an aircraft mechanic and noted difficulty holding tools, lifting and working over his head, crawling around the aircraft. He noted onset of back pain about 4 years ago.  The examiner opined that: Diffuse arthralgias, myalgias - Based on the current history and physical examination, I do not see any evidence of an inflammatory, autoimmune, or metabolic reason for his muscle and joint aches and pains; however, we need to get some general laboratory tests to make sure he does not have an inflammatory/metabolic reason for these particular symptoms.

Also report of VA joint examination dated in July 2011 shows that the Veteran further complained of sleep problems with significant fatigue.  The Veteran reported that he feels like he will fall asleep, particularly at stop lights; he goes to bed at 10 p.m., drops off to sleep right away but will awaken in two to three hours.  The Veteran reported that it often takes him up to one hour to get back to sleep.  He reported arising at 6 a.m. and feeling awful, unrested.  He reported taking some naps without feeling rested.  He denied falling asleep at work or in conversations with other individuals.  The examiner opined that "there is no other objective evidence for a diagnosis of chronic fatigue syndrome."  The examiner noted that the Veteran's complaint of sore throat is more related to a globus sensation than any type of symptom associated with adenopathy and recurrent viral-like sore throats.  Therefore, he concluded that "the patient does not fulfill the established CDC [Center for Disease Control] criteria for chronic fatigue syndrome."

In a September 2011 addendum to the July 2011 report of VA examination, the examiner stated that "At the present time, the patient does not fulfill the criteria for a specific diagnosis of rheumatoid arthritis based on his history, physical exam and x-ray findings."  He further stated that "At the present time, it is impossible to state if the patient has an 'undiagnosed illness' or a "diagnosed medically unexplained chronic multisystemic illness" in view of the positive anti-CCP laboratory findings that could represent an underlying inflammatory process unrelated to any prior toxic exposures."

Private treatment records dated 2011 and 2012 reflect ongoing complaints of polyarthralgias.

Report of VA cranial nerves examination dated in September 2012 reflects that the Veteran has no cranial nerve condition.  By history, the Veteran had dysphagia, difficulty swallowing water and only rarely swallowing solid foods or meat.  He reported occasional difficulty swallowing his own saliva, but denied any history of choking.  The Veteran reported onset of symptoms in 2005/2006 while on active duty.  He reported that post service ENT evaluation was normal.  The examiner stated that "Cranial nerves II through XII normal. No findings of abnormal cranial nerves that would likely cause dysphagia."

Private treatment records dated in 2014 reflect that the Veteran had been seen for polyarthralgia along with fatigue.  Carpal tunnel syndrome was suspected in the upper extremities.  Fatigue was suspected as due to significant untreated obstructive sleep apnea.  A January 2014 note reflects that the "Etiology of joint pain remains unclear, but has been a chronic recurrent problem.  As noted, he did have a positive anti-CCP antibody in March of 2009, but was negative on repeat."  An August 2014 note reflects that the Veteran presented for follow up and states that:

He continues to have generalized aches and pains of unclear cause.  He has had rheumatologic evaluation in the recent past, but no inflammatory or autoimmune condition was found.  He does have some hand pain and swelling, most likely related to some carpal tunnel syndrome.  

The Veteran was most recently afforded a VA Gulf War Medical Examination in December 2015.  During examination the examiner found pain and limitation of motion in both shoulders compatible with bilateral rotator cuff syndrome with prior right shoulder surgery.  There was bilateral elbow tenderness with normal range of motion compatible with bilateral epicondylitis.  There was bilateral wrist pain with normal range for motion compatible with chronic bilateral wrist sprains.  Back pain was noted with limited range of motion and radicular pain of both legs compatible with known spinal stenosis.  Bilateral knee pain with mildly limited range of motion compatible with bilateral knee strain was also found.  The examiner also found bilateral ankle pain with mildly limited range of motion compatible with chronic bilateral ankle sprains with degenerative joint disease.  

It was concluded that it appears less likely than not that the Veteran's claimed conditions of muscle and joint pain, fatigue and chronic sore throat are due to a "qualifying chronic disability" that became manifest during service.  The examiner reasoned that the Veteran's claimed conditions are diagnosable chronic multisymptom illnesses with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis and all these conditions are less likely than not a disability pattern or diagnosed disease related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

In making his conclusion, the examiner gave full weight to the Veteran's testimony.  It was clear that the Veteran had many chronic musculoskeletal conditions causing muscle and joint pain, and in addition suffers with chronic symptoms of fatigue and fullness in his throat.  However, all of these conditions were readily diagnosable and understood issues which are less likely than not related to toxin and/or environmental exposure during active service.  

The Veteran's musculoskeletal aches and pains were found to be due to wear and tear, aging and repeated use trauma.  As shown above, his private treatment records indicate that his aches and pains began prior to his last period of service.  The examiner attributed these musculoskeletal conditions to the Veteran's work as a mechanic and technician both before and after that period of active service and those types of musculoskeletal aches and pains would be commonly seen from that type of work.  

In regards to his chronic fatigue, the examiner determined that it was more likely than not due to the Veteran's known sleep apnea, symptoms of which were noted prior to his final period of active service.  

Finally, the examiner determined that the Veteran's chronic sensation of fullness in the back of this throat had been well investigated and appeared to be typical globus sensation, which is a well-known functional disorder that is not related to toxin or environmental exposure.  

As explained by the medical opinions discussed above, neither an undiagnosed illness, nor a medically unexplained chronic multisymptom illness, has been shown in connection with the Veteran's claimed muscle and joint pain along with fatigue and chronic sore throat.  The Board finds the assessment of the December 2015 VA examiner persuasive.  The examiner is a compensation and pension certified physician with appropriate expertise who based his assessments on review of the claims file, an examination and interview of the Veteran, and a review of relevant medical literature.  Furthermore, there is no objective competent and probative evidence, such as a medical assessment, suggesting that the Veteran has either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by his claimed symptoms.

As such, because the Veteran's joint pain along with fatigue and chronic sore throat are not an undiagnosed illness, service connection under 38 C.F.R. § 3.317 is not warranted.

Sleep Disorder 

The Veteran seeks entitlement to service connection for sleep disorder.  The Veteran asserted that his sleep disorder is etiologically related to his military service, including his service in the Persian Gulf.  

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of upper airway resistance syndrome, which is a form of sleep apnea.  See the report of the November 2007 polysomnogram report and November 2014 VA examination.  Element (1), current disability, has been satisfied.  The remaining questions on appeal are whether the evidence of record supports element (2) in-service disease or injury, and element (3) a medical nexus between current disability and in-service disease or injury.

A review of the Veteran's service treatment records is negative for any indication of sleep disorder during his first, second or third period of service.  However, the Veteran's private medical records show that he complained of difficulty sleeping to his physician, Dr. G., as early as May 2002.  He continued his complaints of difficulty sleeping and fatigue to Dr. G. upon his return from the Persian Gulf in September 2006 and November 2007.  

The Veteran has been afforded multiple VA examinations for his sleep disorder.  A June 2011 VA examination supported the conclusion that the Veteran's sleep apnea was caused by his upper airway resistance.  However, a December 2015 VA opinion reasoned that the Veteran's sleep apnea was less likely than not manifested during his period of active duty service from 2005 to 2006 because there was clear evidence that he had typical symptoms of sleep apnea and Dr. G. was suspicious of such a diagnosis in 2003 and 2004.  

The opinion also states that it appears less likely than not that the Veteran's sleep apnea, which the examiner felt pre-existed service was permanently aggravated beyond its normal rate of progression due to his period of active duty service from 2005 to 2006.  It was reasoned that the Veteran's symptoms have not changed significantly comparing the period prior to his 2005 to 2006 service.  Furthermore, the opinion cited medical literature which listed factors causing aggravation of sleep apnea including weight gain, co-morbid illnesses and upper airway obstruction. 

However, Dr. G. submitted an opinion which stated that the Veteran's upper airway resistance is due to his service in the Persian Gulf.  He reasoned that he was exposed to an inordinate level of dust particulates and residue from burn pits without a protective mask.  Dr. G. concluded that since the Veteran did not have a lung condition upon deployment, but did upon his return, the proximate cause was his service in the Persian Gulf.

The Board finds that the conflicting opinions of the July 2011 VA examiner, December 2015 VA opinion and the Veteran's treating physician are in relative equipoise.  Given the contradictory opinions regarding the etiology of the Veteran's sleep disorder, the Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's sleep disorder was incurred during his active duty service.

In light of the fact that the Veteran's private physician has been treating him since at least 1999, he was exposed to particulates and burn pits in the Persian Gulf and is currently diagnosed with sleep apnea caused by his upper airway resistance, the Board finds that the evidence is, at the very least, in relative equipoise as to whether this disability was incurred in service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  

As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's sleep disorder is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54   (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").


ORDER

Service connection for muscle and joint pain along with fatigue and chronic sore throat due to a qualifying chronic disability is denied.

Service connection for a sleep disorder is granted. 




____________________________________________
DAVID. L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


